Citation Nr: 1033276	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-28 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
June 1968 to June 1971, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case has alleged that he is entitled to an 
initial disability evaluation in excess of 70 percent for his 
service-connected PTSD, and that his PTSD has either caused or 
aggravated hypertension beyond the natural course of the disease 
process.  

Regarding the PTSD, the Veteran has stated that he is currently 
in receipt of disability benefits from the Social Security 
Administration (SSA) for this condition.   His representative, at 
the Veteran's Travel Board Hearing, stated that he would supply 
copies of SSA records to the Board, so that a full understanding 
of the disability picture could be obtained prior to final 
adjudication.  As of yet, there are no records from SSA included 
in the Veteran's claims file.  Under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until either 
the records are received or notification is provided that further 
efforts to obtain them would be futile.  As the Board has a legal 
duty to attempt to obtain federal records which are not in the 
file, the claims must be remanded so that any outstanding SSA 
records can be located and associated with the claims file.  Id.  

With specific regard to the claim of service connection for 
hypertension, the Board notes that the Veteran has identified 
treatment records which, as of yet, have not been associated with 
the claims file.  Specifically, he asserts that his primary care 
physician at the VA Medical Center in Tampa, Florida provided him 
with a note indicating that service-connected PTSD either caused 
or aggravated hypertension.  Efforts should be made to obtain 
this note, and the Veteran should identify the date that such an 
opinion was entered on his behalf.  Furthermore, should the 
Veteran have a copy of this positive opinion, he should be 
contacted, and (with appropriate waivers), be asked to submit 
that copy to the Board.  

In addition to the absence of records from SSA and the identified 
VA physician, the only opinion addressing etiology of 
hypertension, dated in January 2009, is somewhat problematic.  
The opinion unequivocally states that it is not at least as 
likely as not that hypertension was caused by PTSD, and then goes 
on to conclude that PTSD does not aggravate hypertension either.  
The rationale associated with causation is not problematic; 
however, the physician's assistant (PA) who examined the Veteran 
stated that "emotional stress can temporarily increase blood 
pressure," but that this was not a "cause" of true clinical 
hypertension.  Medical literature is cited in support of this 
opinion; however, it appears that this conclusion only pertains 
to the causation element of the claim for service connection.  
The cited rationale does not explain why PTSD does not aggravate 
hypertension (specifically, as regards to the mentioned 
fluctuations in blood pressure associated with emotional stress), 
and merely makes a conclusion that it is not at least as likely 
as not that service-connected PTSD aggravated the Veteran's 
hypertension.  As such, the claim should be remanded so that a 
new VA examination can be afforded addressing the contended 
aggravating relationship.   See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & West 2009) 
are fully satisfied.  In this regard, SSA 
must be contacted and any records in their 
possession must be copied and associated with 
the claims file.  Additionally, the Veteran 
has indicated that his VA primary care 
provider has issued an opinion linking his 
hypertension to service-connected PTSD.  The 
Veteran should give VA the name of this 
doctor, and should indicate the approximate 
time at which this opinion was entered.  If 
the Veteran has a copy of this opinion, or of 
any other medical evidence which may help his 
claim, he should be encouraged to submit it 
directly to VA.  Otherwise, obtain the 
records from the VA Medical Center in Tampa.

2.  Then, the Veteran is to be afforded a VA 
cardiovascular examination for the purposes 
of determining the etiology of his 
hypertension.  Specifically, the examiner is 
asked to opine as to whether it is at least 
as likely as not that PTSD has aggravated the 
Veteran's hypertension beyond the natural 
progression of the disease process.  The 
examiner should note the 2009 VA opinion 
which noted how stress can cause fluctuations 
in blood pressure, and should indicate how 
this effect of the disease relates to (or 
does not relate to) aggravation of 
hypertension by PTSD.  A detailed rationale 
should accompany any conclusions reached.  

3.  After the development requested above has 
been completed to the extent possible, 
readjudicate the Veteran's claims.  If the 
resolution remains less than fully favorable, 
the Veteran should be furnished a 
supplemental statement of the case and given 
the opportunity to respond prior to dispatch 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


